UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IRENE TARQUINO, DAVID TARQUINO,
and NOELIA TARQUINO,

                             Plaintiffs,

                       v.

MUSE ENTERPRISES, INC., MICHELLE                     Case No. 19 Civ. 3434 (AT)(SN)
ANDREWS, individually and in her capacity
as a fiduciary for MUSE ENTERPRISES INC.
RETIREMENT TRUST II PENSION PLAN,
and MUSE ENTERPRISES INC. PROFIT
SHARING AND 401K PLAN,

                             Defendants.


SARAH NETBURN, U.S.M.J.

       The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

       ORDERED that any person subject to this Order -- including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of contempt:

       1.      Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       2.      The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:
                  (a)    previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

                  (b)    previously nondisclosed material relating to ownership or control of any

non-public company;

                  (c)    previously nondisclosed business plans, product development information,

or marketing plans;

                  (d)    any information of a personal or intimate nature regarding any individual,

which the parties agree is limited to information that is: (i) commercially sensitive; (ii)

commercially proprietary; and (iii) financially sensitive, such as tax returns, and loan applications;

or

                  (e)    any other category of information hereinafter given confidential status by

the Court.

                  (f)    Subject to paragraphs 2(a) through (e), "confidential information" shall not

include any of the following:

        (i)       documents or electronically stored information (ESI) that demonstrate any

payments to each Plaintiff;

        (ii)      documents or ESI created regarding any work duties assigned to or performed by

each Plaintiff;

       (iii)      documents or ESI reflecting the hours worked by each Plaintiff; and,

       (iv)       annual reports filed by the Defendant-pension plans with any relevant

governmental agency.
       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted.     In addition, with respect to electronically stored information ("ESI")

produced in non-native electronic formats (such as single-page TIFF files), the producing person

shall mark each page of the Confidential Discovery Material as "Confidential," and with respect to

ESI produced in native file formats, the producing party shall mark as "Confidential" the exterior of

the produced media containing the Confidential Discovery Material. With respect to deposition

transcripts and exhibits, a producing person or that person's counsel may indicate on the record

that a question calls for Confidential information, in which case the transcript of the designated

testimony shall be bound in a separate volume and marked "Confidential Information Governed

by Protective Order" by the reporter.

       4.      If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential, he may so designate by so apprising all parties in writing, and such

designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.

       5.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other person

whomsoever, except to:

               (a)      the parties to this action;
               (b)     counsel retained specifically for this action, including any paralegal, clerical

and other assistant employed by such counsel and assigned to this matter;

               (c)     as to any document, its author, its addressee, and any other person indicated

on the face of the document as having received a copy;

               (d)     any witness who counsel for a party in good faith believes may be called to

testify at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;

               (e)     any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (1)     stenographers engaged to transcribe depositions conducted in this action;

and

               (g)     the Court and its support personnel.

       6.      Prior to any disclosure of any Confidential Discovery Material to any person referred

to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this

Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that that person has read this Order and agrees to be bound by its terms. Said counsel

shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       7.      Any party seeking to file Confidential Discovery Material under seal with the Court

shall comply with Judge Netburn's Individual Practice Rule 3(f) , which the parties expressly

incorporate as part of this Order. Any party seeking to file Confidential Discovery Material under
seal with the Court in connection with a dispositive motion shall comply with Judge Analisa

Torres' Individual Practice Rule 4(A)(ii), which the parties expressly incorporate as part of this

Order. The parties will use their best efforts to minimize such sealing.

       8.        Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or request.

If agreement cannot be reached within five (5) business days of receipt of the objecting party's

letter, the designating party will follow Judge Netburn's Individual Practice Rule 2(C) for raising

discovery disputes with the Court to obtain a ruling.

       9.        All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in

connection with any motion, application, or proceeding that may result in an order and/or decision

by the Court.

       10.       Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

       11.       If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture of
any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       12.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       13.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

       14.     The receiving party may move the Court for an Order compelling production of the

Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert as

a ground for entering such an Order the fact or circumstances of the inadvertent production.

       15.     The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any

party to request an in camera review of the Inadvertently Disclosed Information.

       16.     This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as "Confidential," and all

copies thereof, shall be promptly returned to the producing person, or, upon permission of the

producing person, destroyed, except that any party's counsel may preserve copies of all

confidential materials to the extent necessary under the rules of professional conduct and

malpractice policies.
MORRISON COHEN LLP                   HOLIFIELD JANICH &
                                     FERRERA, PLLC
By:       A7
John.Fulfr                           By:                  j1
909 ird          6----               Al Holifield (PRO HAC VICE)
New York, New York 10022             11907 Kingston Pike, Suite 201
                                     Knoxville, Tennessee 37934
Phone: (212) 735-8600
                                     Phone: (865) 566-0115
Facsimile: (212) 735-8708
                                     Facsimile: (865) 566-0119
E-mail: jfulfree@morrisoncohen.com   E-mail: aholifield@holitieldlaw.com

Attorneysfor Defendants              Attorneys for Defendants




SO ORDERED:

DATED:   March 4, 2020
         New York, New
   SARAH NETBURN,       York
                    U.S.M.J.

   Date:
